DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with PETER JAY on 7/27/2022.

The application has been amended as follows:
Claim 6 is to be amended as “A method of producing a laminated glass by a nip roll method of claim 1 therebetween such that the recesses in a groove shape with a continuous bottom of the interlayer film for laminated glass are inclined at 550 or less relative to a flow direction of the conveyer.
Claim 6 (clean version): “A method of producing a laminated glass by a nip roll method: the method comprising transporting a laminate including at least two glass plates and the interlayer film for laminated glass of claim 1 therebetween such that the recesses in a groove shape with a continuous bottom of the interlayer film for laminated glass are inclined at 550 or less relative to a flow direction of the conveyer.
Claims 8-13 were also approved to be cancelled due to each of the claims being dependent on cancelled corresponding claims.

Election/Restrictions
Claim 1 is allowable. Claims 4-6, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-IV, as set forth in the Office action mailed on 1/18/2018, is hereby withdrawn and claims 4-6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claim 1 is allowable. Claims 4-6 and 14 are allowable based on their dependency from allowable claim 1 or from requiring every limitation from allowable claim 1. 
The following is an examiner’s statement of reasons for allowance: 
In response to the Patent Trial and Appeal Board (PTAB) decision dated 5/3/2022, it was determined that the prior art reference of Nakajima (‘846), nor any of the cited references of Nakajima (‘956), Nakajima (‘145), Nakajima (‘836) and Smith, taught the limitation of “wherein the projections each have a tip with a radius of rotation of 20 microns or more.” As such, claim 1 is allowable over the cited prior art and the rejection of 4/1/2021 has been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783